DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 12/26/2021 is acknowledged.
Claim Objections
Claim 1 (and thus its dependents) objected to because of the following informalities:  on line 6, Applicant recites “a cavity of patient”, which is grammatically incorrect.  Appropriate correction is required. The examiner suggests adding “a” before “patient”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5 and 14 both recite “an outlet”, it is unclear if these are the same or different. They are treated as the same.
In claim 1, lines 4 and 12 both recite “a tubing”, it is unclear if these are the same or different. They are treated as the same.
In both claims 1 and 8, Applicant requires “one or more processors… based on one or more settings that are settable during delivery of the fluid via the outlet into the cavity of the patient.”. Which is unclear because it is written in such a way that it appears the outlet is setting the one or more settings, yet the examiner found no such functionality in the specification. It appears some kind of punctuation or other amendment is needed to clarify how the settings may be changed. The examiner suggests simply removing “via the outlet into the cavity of the patient” as such is redundant and would remove the confusion.
In claim 7, “the first reservoir” lacks antecedent basis. It is treated as if “first” was not present.
In claim 16, “first pump” does not have antecedent basis (or use antecedent basis). “first” is treated as “the”. 
Both claims 3 and 15 are single claims which claim both an apparatus and a method step. Such is indefinite because it is not directed to the system, but the actions of a user, which creates confusion as to when direct infringement occurs. See MPEP 2173.05(p). The method step is wearing the micropump on a limb.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10,13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al (US 2005/0137579) in view of Kriesel (US 2005/0277882).
Regarding claim 1, Heruth discloses a system comprising: a handpiece tool comprising: a shaft 227 having one or more microfluidic channels 228 (infusion openings 228 may be 50 micrometers in diameter - ¶113); an end of the shaft connectable to a tubing 221 to receive fluid into the one or more microfluidic channels via the tubing (from lumen 226; and a tip of the shaft comprising an outlet projectable 
While Heruth substantially discloses the invention as claimed, it does not disclose the housing comprising one or more attachments.
Kriesel discloses an extracorporeal/external micropump with attachment 184 (fig 2) to allow the pump to be connected to a patient’s clothing (¶153). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth with an attachment as taught by Kriesel such that the micropump may be attached to a patient’s clothing. 
Regarding claim 2, wherein the wearable micropump is further configured to be one of worn on or attached to a wrist of a wearer (see combination in claim 1, with the 
Regarding claim 4, while Heruth substantially discloses the invention as claimed, it does not disclose wherein the tubing has a dead volume of between about 1 microliter and 75 microliters. One of ordinary skill in the art is aware of the desire to minimize wasting medical supplies, including a fluid. Further, one of ordinary skill in the art appreciates the desire to place the pump as close as realistically possible to its delivery sight, especially when extracorporeal, to minimize the odds of snagging the catheter on an object (such as a person or the edge of a table). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to minimize dead volume in the tubing to avoid wasting medical supplies and reducing the chance of the catheter snagging on an object. 
Regarding clam 5, Heruth discloses wherein the wearable micropump has a plurality of reservoirs 714 and 715 (¶164) and a pump unit 710 and the plurality of reservoirs comprising the reservoir, wherein the pump unit is configured to deliver multiple different fluids from the plurality of reservoirs (¶172 – no need to mix the fluids in the reservoirs if they are the same fluids). 
While Heruth substantially discloses the invention as claimed, it does not disclose the pump unit comprising a plurality of pumps, the plurality of pumps comprising the pump, wherein the pump unit is configured to use the plurality of pumps to deliver multiple different fluids from the plurality of reservoirs.  

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the pump unit comprises a plurality of pumps, the plurality of pumps comprising the pump, wherein the pump unit is configured to use the plurality of pumps to deliver multiple different fluids from the plurality of reservoirs as taught by Heruth to allow for independent delivery of drugs to different lumens of a dual lumen catheter and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6, while Heruth substantially discloses the invention as claimed, it does not explicitly disclose wherein the pump is selected from a plurality of pumps specific to a type of the fluid. References are not read in a vacuum such that one of ordinary skill in the art would appreciate one should utilize a pump which will pump fluid from its appropriate reservoir. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify/utilize the pumps of Heruth which are capable of pumping the fluid in their associated reservoir to render the device usable.  
Regarding claim 7, while Heruth substantially discloses the invention as claimed, it does not disclose wherein the first reservoir is removable from the wearable micropump.  

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the first reservoir is removable from the wearable micropump as taught by Kriesel to allow for new reservoirs to be inserted, allowing the device to be reused).
Regarding claim 8, a wearable (pump may be placed in a pouch attached to a user; while Heruth discloses implantation is desirable, it explicitly discloses the pump may be extracorporeal, ¶97, and thus wearable based upon the relative sizes shown in figs 1A and 1B) micropump 700 comprising: a housing enclosure represented by dashed lines 700 (similar to housings shown in figs 1A and 1B); a reservoir 714 configured to hold a fluid (¶164); a pump 710 configured to flow the fluid from the reservoir through a port 712 to a tubing connectable to the port (¶165); and one or more processors 702 (¶165) configured to cause the pump to deliver the fluid through the tubing to an outlet connected via the tubing based on one or more settings that are settable during delivery of the fluid via the outlet into the cavity of the patient (¶165 - “desired flow rate”, ¶166 – telemetry module for external programming, ¶167 – density sensor to be used in a control loop, thus changing the setting during delivery of the fluid via the outlet into the cavity of the patient).
While Heruth substantially discloses the invention as claimed, it does not disclose the housing comprising one or more attachments.
Kriesel discloses an extracorporeal/external micropump with attachment 184 (fig 2) to allow the pump to be connected to a patient’s clothing (¶153). 

Regarding claim 9, wherein the housing is further configured to be attachable to a wrist of a wearer via the one or more attachments (see combination in claim 1, with the attachment of Kriesel on the housing, the device may be attached to a wrist of a user with a strap).  
Regarding claim 10, Heruth discloses wherein the wearable micropump has a plurality of reservoirs 714 and 715 (¶164) and a pump unit 710 and the plurality of reservoirs comprising the reservoir, wherein the pump unit is configured to deliver via the port multiple different fluids from the plurality of reservoirs (¶172 – no need to mix the fluids in the reservoirs if they are the same fluids). 
While Heruth substantially discloses the invention as claimed, it does not disclose the pump unit comprising a plurality of pumps, the plurality of pumps comprising the pump, wherein the pump unit is configured to use the plurality of pumps to deliver multiple different fluids from the plurality of reservoirs.  
However, Heruth discloses alternative embodiments, such as in fig 11 which utilizes two or more independent pump mechanisms (¶173). Also that pump assembly 710 may be a plurality of independent pump mechanisms (¶165).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the pump unit comprises a plurality of pumps, the plurality of pumps comprising the pump, wherein the pump unit is configured to use the plurality of pumps to deliver multiple different fluids St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, while Heruth substantially discloses the invention as claimed, it does not disclose wherein the reservoir is removable from the wearable micropump.  
Kriesel discloses a first reservoir 236 which is removable from the micropump (similar to how one has been removed already to the left of 236).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the reservoir is removable from the wearable micropump as taught by Kriesel to allow for new reservoirs to be inserted (allowing the device to be reused, among other benefits).
Regarding claim 14, while Heruth substantially discloses the invention as claimed, it does not disclose wherein the reservoir comprises a piercable septum to inject the fluid into the reservoir.  
Kriesel discloses the reservoir includes a piercable septum 274a to inject the fluid into the reservoir (¶197).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the reservoir is removable from the wearable micropump and includes a piercable septum to inject the fluid into the reservoir as taught by Kriesel to allow for new reservoirs to be inserted (allowing the device to be reused, among other benefits).
Claims 3, 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al (US 2005/0137579) in view of Kriesel (US 2005/0277882) and Estes (US 10,449,294).
Regarding claims 3 and 15, while Heruth substantially discloses the invention as claimed, it does not disclose a stabilizer to counteract a movement of a limb on which the wearable micropump is worn. 
Estes discloses using a skin adhesive (Col.8 ll 23 and 24), which is a stabilizer which will counteract a movement of a limb on which the wearable micropump is worn (pump would fall off when user moves if not attached to the user).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to include a stabilizer (in the form of a skin adhesive) to counteract a movement of a limb on which the wearable micropump is worn as taught by Kriesel to assist in anchoring the device to user.
Regarding claims 11 and 12, while Heruth substantially discloses the invention as claimed, it does not disclose a user interface via which one or more settings of the wearable micropump are settable, nor one or more selectable buttons via which one or more settings of the wearable micropump are settable.  
Estes discloses a user interface (220 in fig 2) via which one or more settings of the wearable micropump are settable (Col.7 ll 50+ and onto Col.8) and one or more selectable buttons 224 via which one or more settings of the wearable micropump are settable (Col.7 ll 50+ and onto Col.8).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth with a user interface via which one or more settings of the wearable micropump are settable and one or more selectable buttons via which one or more settings of the wearable micropump are settable as taught by Estes to allow a user to directly control the operation of the device without an additional device.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al (US 2005/0137579) in view of Kriesel (US 2005/0277882) and Basso et al (US 2009/0292247).
Regarding claim 16, while Heruth substantially discloses the invention as claimed, it does not disclose wherein first pump is a lead screw-driven mini syringe pump, a small 3-actuator micropump, a mini peristaltic pump, or a pneumatic/hydraulic-driven pump. 
Heruth discloses using pumps such as SYNCHROMED pump model 8627, which is an obsolete model, but model 8637 utilizes a peristaltic pump (https://www.medtronic.com/us-en/healthcare-professionals/products/ neurological/intrathecal-baclofen-therapy-systems/synchromed-ii.html) which seems to indicate the use of a peristaltic pump.
	Regardless, Basso discloses a peristaltic micropump (title) to effect delivery. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Heruth such that the pump is a mini peristaltic pump as it is a known specific type of pump to effect fluid delivery. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783